F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            JAN 8 1999
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,

    v.                                                   No. 98-3045
                                                  (D.C. No. 96-CV-3510-JWL)
    MURRAY FRANCIS HARDESTY,                               (D. Kan.)

                  Defendant-Appellant.




                              ORDER AND JUDGMENT          *




Before TACHA , BARRETT , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Defendant Murray Francis Hardesty appeals from the denial of his motion

pursuant to 28 U.S.C. § 2255 filed pro se in the district court. Defendant is

counseled on appeal. Because a certificate of appealability (COA) has not been

granted, we construe defendant’s notice of appeal as an application for a COA.

The court will issue a COA when the applicant makes a substantial showing of the

denial of a constitutional right.   See 28 U.S.C. § 2253(c)(2). Defendant asserts

that the district court erred by not holding an evidentiary hearing before deciding

his § 2255 motion, and by relying in part on the affidavit of his former counsel

(that was submitted by the government with its response to his motion) to

conclude that his claims of ineffective assistance of counsel had no merit.

       Defendant has a right to an evidentiary hearing “[u]nless the motion and the

files and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255. We review the district court’s denial of a § 2255

motion without an evidentiary hearing for abuse of discretion.   See United States

v. Whalen , 976 F.2d 1346, 1348 (10th Cir. 1992). Rule 7(b) of the Rules

Governing Section 2255 Proceedings makes clear that affidavits may be added to

the district court record. Defendant has not shown that the district court

improperly decided his § 2255 motion, and has not established that it abused its

discretion by denying him an evidentiary hearing.




                                           -2-
      Defendant’s request for oral argument is denied. A certificate of

appealability is denied and the appeal is DISMISSED.



                                                   Entered for the Court



                                                   Deanell Reece Tacha
                                                   Circuit Judge




                                        -3-